—Order, Supreme Court, Bronx County (Kenneth Thompson, J.), entered on or about September 10, 1997, which denied defendants’ motion for summary judgment as untimely, unanimously affirmed, with costs.
Supreme Court properly denied defendants’ motion for summary judgment as untimely since they failed to file their motion within 120 days after the effective date of the amendment to CPLR 3212 (a) and failed to establish “good cause” for the delay (L 1996, ch 492; Phoenix Garden Rest, v Chu, 245 AD2d 164; Rodriguez v New York City Health & Hosps. Corp., 245 AD2d 174).
Concur — Ellerin, J. P., Wallach, Rubin-, Andrias and Saxe, JJ.